 



Management Agreement

 

This Management Agreement (this “Agreement”), dated October 12, 2017 (“Effective
Date”), is entered into between MGT Capital Investments, Inc., a Delaware
corporation (“Provider”), and ______ LLC, a Delaware limited liability company
(“User”, and together with Provider, the “Parties”, and each, a “Party”).

 

WHEREAS, Provider is in the business of, among other things, mining bitcoins and
providing services to manage and operate bitcoin mining business on behalf of
the owners of bitcoin mining hardware;

 

WHEREAS, User was formed for the sole purpose of mining bitcoins with the
Provider and/or one of Provider’s operating subsidiaries as its exclusive
manager of its bitcoin mining business, as described in greater detail herein;

 

WHEREAS, based on Provider’s recommendation, User intends to purchase 1,080
Bitmain Antminer S9 mining computers together with customized power supplies and
freight (the “Bitcoin Hardware”) subject to adjustments as Provider sees fit and
suitable, for an aggregate price of $_____, inclusive of duties and installation
expenses, payable to the seller of the Bitcoin Hardware;

 

WHEREAS, User desires to engage Provider to mine bitcoins and service and
maintain the Bitcoin Hardware on its behalf and in return share profits with,
and pay the operating fees to, Provider as specified below.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

 

1. Services.

 

(a) Services. Beginning on the date of delivery of the Bitcoin Hardware to the
location(s) as designated by Provider, User engages Provider to provide the
Services (as defined below) and Provider agrees to provide the Services to User.
For purposes of this Agreement, “Services” shall include selecting, acquiring,
installing, hosting, maintaining and repairing the Bitcoin Hardware, providing
the computer programs, networking interconnectivity, electricity and associated
facilities and staffing necessary to mine bitcoins. User is undertaking the task
of bitcoin mining on User’s own behalf only, at User’s own risk and for User’s
own benefits. Provider, if required by User, will contract to guarantee the
supply of electricity necessary for the Bitcoin Hardware to function for one
year from the date of delivery of the Bitcoin Hardware.

 

(b) Initial Payments. Upon User’s execution of a purchase order or bill of sale
to purchase the Bitcoin Hardware, User shall i) make a payment to Provider in an
amount of $__ (the “Initial Electricity Cost”) to cover the Electricity Costs
(as defined below) of the first three months of the bitcoin mining operations;
ii) transfer funds in an amount of $_______ (the “Bitcoin Hardware Price”) to
the seller of the Bitcoin Hardware (the “Seller”) and iii) direct the Seller to
deliver such Bitcoin Hardware to the locations as specified by Provider. User is
not required to provide further capital beyond the Bitcoin Hardware Price and
Initial Electricity Cost.

 

(c) Distribution of Mined Bitcoins. The bitcoins produced by the Bitcoin
Hardware (the “Products”) will be collected by Provider, and Provider will
distribute a portion of the Products to User (the “User Distribution Portion”)
after deducting the Operating Fee and Electricity Costs, on a weekly basis,
within one business day of the week following each week when the Bitcoin
Hardware is in operation. Provider shall distribute the User Distribution
Portion in accordance with the terms of this Agreement to User’s Digital
Currency Wallet as defined below. The User Distribution Portion will equal fifty
percent (50%) of the Products remaining after deducting the Operating Fee and
Electricity Costs as described below.

 

(d) Operating Fee. User shall pay to Provider, as a deduction before the
distribution of the User Distribution Portion, the operating fee (the “Operating
Fee”), which will equal ten percent (10%) of the gross Products. The Operating
Fee shall be paid weekly in arrears simultaneously with the User Distribution
Portion. The Operating Fee will be used by Provider for the purposes of, without
limitation, providing operating personnel to monitor and maintain the Bitcoin
Hardware, purchasing insurance for, and providing maintenance and repair of the
Bitcoin Hardware, as well as any other expenses associated with the performance
of User’s Services, with the express limitation that the Operating Fee does not
include Electricity Costs.

 

(e) Electricity Costs. In addition to the Operating Fee, User agrees to pay, on
a weekly basis, the expenses and costs of the electrical power required to
operate the Bitcoin Hardware, together with the hosting fees and ancillary power
needed for the facilities where the Bitcoin Hardware resides (collectively,
“Electricity Costs”). Electricity Costs will be paid to an unrelated party
chosen by Provider, and will be paid in U.S. dollars monetized from the
Products. Notwithstanding the foregoing, the Initial Electricity Cost for the
first three months following delivery of the Bitcoin Hardware shall be
reimbursed to User in the form of Products within the first three months of
operation.

 

 

 

 

(f) User’s Digital Currency Wallet. As part of engaging Provider to perform the
Services, User is required to create and maintain a digital currency wallet
(“User’s Digital Currency Wallet”). User’s Digital Currency Wallet is the
address that User provides to Provider, as instructed by User from time to time,
for the payment to User of the User Distribution Portion and transfer of
bitcoins pursuant to this Agreement. Provider does not operate User’s Digital
Currency Wallet. User is solely responsible for maintaining and controlling
User’s Digital Currency Wallet. For the avoidance of doubt, Provider has no
liability for any operation or failure of User’s Digital Currency Wallet.

 

(g) User’s Acknowledgement. Because Services may entail financial risks on both
User and Provider, concurrent with the execution of this Agreement, User and
each of its member investors shall sign the User Acknowledgement and Acceptance
Agreement dated on the Effective Date.

 

(h) Restrictions and Prohibitions on User. User shall not use the Services or
the content or information delivered through the Services to conduct any
business or activity or solicit the performance of any activity for any illegal,
fraudulent, unauthorized or improper purposes. User shall comply with all
applicable constitutions, laws, ordinances, principles of common law, codes,
regulations, statutes or treaties and all applicable orders, rulings,
instructions, requirements, directives or requests of any courts, regulators or
other governmental authorities in connection with User’s use of the Services.
User agrees that User shall not attempt to: (a) access any software or part of
the Services without consent from Provider; (b) access the Bitcoin Hardware
without notice to Provider; or (c) interfere in any manner with the provision of
the Services or Provider’s software, or otherwise abuse the Services or
Provider’s software. Notwithstanding the foregoing, User is entitled to physical
access to view the Bitcoin Hardware with reasonable notice to Provider.

 

(i) Residual Value of the Bitcoin Hardware. Provider shall have the right to
determine, in good faith, the retirement of each piece of the Bitcoin Hardware
purchased by the User and dispose thereof in Provider’s sole discretion, after
the expiration of the term of this Agreement. After the disposition, each of
Provider and User shall be entitled to fifty percent (50%) of the consideration
received on the sale of each piece of the Bitcoin Hardware, exclusive any cost
and expenses associated with such disposition.

 

(j) Provider’s Securities. Upon transferring the Bitcoin Hardware Price to the
Seller and Initial Electricity Cost to Provider, as an incentive or inducement
for User entering into this Agreement, Provider shall issue or cause to be
issued to the User Provider’s restricted common stock (ticker: OTC QB: MGTI) of
193,000 shares together with a warrant to purchase 193,000 shares of Provider’s
common stock at a price of $2.00 per share (the shares and warrant being
collectively referred as “MGT Securities”).

 

(k) Ownership.

 

1) Ownership of Technology. This Agreement does not transfer to User any
ownership or proprietary rights in the Technology (as defined below) or any work
or any part thereof, and all right, title and interest in and to the Technology
will remain solely with Provider. User is not purchasing title to any
Technology. User is permitted to use Technology to the extent and for the sole
purposes of enabling User to benefit from the Services in the manner permitted
by this Agreement. User’s rights under this Agreement are not transferable to
any other person absent Provider’s prior express written consent. User shall not
in any manner duplicate the Technology or use the Technology independently other
than as set forth above, and Provider grants no license, whether express or
implied, in any copyright, patent or any other intellectual property rights
embodied in the Technology. For purposes of this Agreement, “Technology” shall
mean the computer programs Provider uses, literary works, audiovisual works, all
other original works of expression, methods, apparati and processes that
Provider publishes, distributes, uses or otherwise exploits to facilitate User’s
use of the Services, and includes without limitation any software, software
tools, user interface designs, and any derivatives, improvements, enhancements
or extensions thereof developed or provided by Provider and used in the
provision of the Services.

 

2) Ownership of the Bitcoin Hardware. User shall be the sole owner of the
Bitcoin Hardware upon making the payment of the Bitcoin Hardware Purchase Price.

 

(l) Insurance. The Provider shall maintain insurance in such amounts and
covering such risks as are customarily maintained by similar businesses. All
such policies of insurance shall be in full force and effect throughout the
duration of the provision of the Services to User and shall name the User as an
additional insured, if practicable.

 

(m) Competition. User knows and acknowledges that there may be theoretical or
practical competition between User and Provider respecting bitcoin mining and
bitcoin trading. User hereby waives any and all potential and existing conflict
of interest that Provider may have in providing Services pursuant to this
Agreement.

 

2

 

 

2. Representations and Warranties of User. User hereby represents and warrants
as of the date hereof to Provider as follows:

 

(a) Organization; Authority. User is an entity duly incorporated or formed,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or formation with full right, corporate, partnership, limited
liability company or similar power and authority to enter into and to consummate
the transactions contemplated by the Agreement and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of the
Agreement and performance by User have been duly authorized by User. This
Agreement together with each affiliated document to implement the transaction
(the “Transaction Document”) have been duly executed by User and, when delivered
by User in accordance with the terms hereof, will constitute the valid and
legally binding obligation of User, enforceable against it in accordance with
its terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally; (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies; and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

(b) Own Account. User understands that MGT Securities it receives in connection
with the transactions contemplated under this Agreement are “restricted
securities” and it is acquiring MGT Securities as principal for its own account
and not with a view to or for distributing or reselling such Securities or any
part thereof in violation of the Securities Act or any applicable state
securities law, has no present intention of distributing any of such Securities
in violation of the Securities Act or any applicable state securities law and
has no direct or indirect arrangement or understandings with any other persons
to distribute or regarding the distribution of such Securities in violation of
the Securities Act or any applicable state securities law (this representation
and warranty not limiting User’s right to sell MGT Securities in compliance with
applicable federal and state securities laws). Provider shall assist, upon
User’s request, in good faith, with the disbursement of the MGT Securities to
the members of User per User’s instruction. Notwithstanding the foregoing, this
provision does not prohibit the User from disbursing the MGT Securities to any
of its members.

 

(c) User Status. At the time User was offered MGT Securities, it and together
with each of its members were, and as of the date hereof are, and on each date
on which it exercises any part of the warrant, will be “accredited investors” as
defined in Rule 501 under the Securities Act.

 

(d) Experience of User. User, either alone or together with its representatives
or general partner, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in MGT Securities, and has so evaluated the
merits and risks of such investment. User is able to bear the economic risks of
an investment in MGT Securities and, at the present time, is able to afford a
complete loss of such investment.

 

(e) General Solicitation. User is not purchasing MGT Securities as a result of
any advertisement, article, notice or other communication regarding MGT
Securities published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 

(f) Certain Transactions and Confidentiality. Other than securities acquired
pursuant to consummating the transactions contemplated hereunder, User has not
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with User, such as a managing member of User, executed any
purchases or sales, including Short Sales, of the securities of Provider during
the period commencing as of the time that User first received a term sheet
(written or oral) from Provider or any other Person representing Provider
setting forth the material terms of the transactions contemplated hereunder and
ending immediately prior to the execution hereof. User has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).

 

3. Representations and Warranties of Provider. Provider hereby makes the
following representations and warranties to User as of the date hereof:

 

(a) Organization, Good Standing and Qualification. Provider is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has full corporate power and authority to conduct its
business.

 

(b) Authorization; Enforceability. Provider has all corporate right, power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. All corporate action on the part of Provider, its directors
and stockholders necessary for the (i) authorization, execution, delivery and
performance of this Agreement by Provider; and (ii) sale, issuance and delivery
of MGT Securities contemplated hereby has been duly authorized. This Agreement
has been duly executed and delivered by Provider and constitutes a legal, valid
and binding obligation of Provider, enforceable against Provider in accordance
with its terms, except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally; (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies; and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
MGT Securities, when issued and fully paid for in accordance with the terms of
this Agreement, will be validly issued, fully paid and nonassessable. The
issuance and sale of MGT Securities contemplated hereby will not give rise to
any preemptive rights or rights of first refusal on behalf of any person which
has not been waived in connection with this transaction.

 

3

 

 

(c) SEC Reports; Financial Statements. Provider has filed all reports required
to be filed by it under the Securities Act and Exchange Act (the foregoing
materials being collectively referred to herein as the “SEC Reports”) for the
twelve (12) months preceding the Effective Date of this Agreement. As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the Securities
and Exchange Commission (the “SEC”) promulgated thereunder. Provider’s financial
statements included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the SEC with
respect thereto as in effect at the time of filing.

 

(d) Licenses. Provider and its subsidiaries have sufficient licenses, permits
and other governmental authorizations currently required for provision of the
Services contemplated herein and are in all material respects in compliance
therewith.

 

(e) Investment Company. Provider is not an “investment company” within the
meaning of such term under the Investment Company Act of 1940, as amended, and
the rules and regulations of the SEC thereunder.

 

4. Limitation of Liability.

 

(a) IN NO EVENT SHALL PROVIDER BE LIABLE FOR ANY CONSEQUENTIAL, INDIRECT,
INCIDENTAL, SPECIAL, EXEMPLARY, PUNITIVE, OR ENHANCED DAMAGES, LOST PROFITS OR
REVENUES OR DIMINUTION IN VALUE, ARISING OUT OF, OR RELATING TO, OR IN
CONNECTION WITH ANY BREACH OF THIS AGREEMENT, REGARDLESS OF (A) WHETHER SUCH
DAMAGES WERE FORESEEABLE, (B) WHETHER OR NOT PROVIDER WAS ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES, (C) THE LEGAL OR EQUITABLE THEORY (CONTRACT, TORT
OR OTHERWISE) UPON WHICH THE CLAIM IS BASED, AND (D) THE FAILURE OF ANY AGREED
OR OTHER REMEDY OF ITS ESSENTIAL PURPOSE.

 

(b) IN NO EVENT SHALL PROVIDER’S AGGREGATE LIABILITY ARISING OUT OF OR RELATED
TO THIS AGREEMENT, WHETHER ARISING OUT OF OR RELATED TO BREACH OF CONTRACT, TORT
(INCLUDING NEGLIGENCE) OR OTHERWISE, EXCEED THE AGGREGATE AMOUNTS PAID TO
PROVIDER AND THE SELLER FOR THE SERVICES PROVIDED HEREUNDER.

 

5. Compliance with Law. User is in compliance with and shall comply with all
applicable laws, regulations and ordinances. User represents and warrants to the
Provider that User has the power, authority, and legal capacity to enter into
and to perform under this Agreement.

 

6. Indemnification. User shall indemnify, defend and hold harmless Provider and
its officers, directors, employees, agents, affiliates, successors and permitted
assigns (collectively, “Indemnified Party”) against any and all losses, damages,
liabilities, deficiencies, claims, actions, judgments, settlements, interest,
awards, penalties, fines, costs, or expenses of whatever kind, including
reasonable attorneys’ fees, fees and the costs of enforcing any right to
indemnification under this Agreement and the cost of pursuing any insurance
providers, incurred by Indemnified Party relating to any claim of a third party
or Provider arising out of or occurring in connection with the provision of the
Services from Provider to User or User’s negligence, wilful misconduct or
material breach of this Agreement. User shall not enter into any settlement
without Provider’s or Indemnified Party’s prior written consent.

 

7. Term and Termination.

 

(a) Term of the Agreement. The term of this Agreement (the “Term”) shall
commence on the Effective Date and shall continue for twenty-four (24) months
following the date the Bitcoin Hardware begins mining operations, unless earlier
terminated in accordance with the terms hereof. User and Provider mutually agree
to negotiate a renewal, extension or right of first refusal for a renewal or
extension, in good faith, 30 days prior to the expiration of this Agreement.

 

4

 

 

(b) Termination. This Agreement may be terminated or rescinded at any time (the
“Termination Date”) prior to the expiration of the Term: (1) by mutual written
agreement of User and Provider; or (2) upon material breach of this Agreement by
the non-breaching Party, after the non-breaching Party gives notice to the
breaching Party and the breaching Party fails to cure the breach within five (5)
business days upon notice.

 

(c) Survival. Notwithstanding anything to the contrary herein, Sections 6, 7 and
8 of this Agreement shall survive the termination and expiration of this
Agreement.

 

(d) Liquidation. Upon the expiration of the Term or termination of this
Agreement, Provider shall immediately stop bitcoin mining Services, including
ceasing the operation of the Bitcoin Hardware, and commence uninstallation and
disconnection of the Bitcoin Hardware from the internet network and power.
Provider shall compute the True-up Adjustment as of the date of termination or
expiration of the Agreement and notify User of such Adjustment promptly within
five (5) business days from such termination or expiration. Provider shall
transfer or request User to transfer the balance of the True-up Adjustment
within one (1) business day upon Provider’s notice of the True-up Adjustment.
User may not use Provider’s name, trademarks, brands, patents, other types of
intellectual property or Confidential Information after the termination or
expiration of the Agreement. Provider shall assist User to dispose the Bitcoin
Hardware and share the proceeds of the disposition equally with User. If User’s
wrongful activity or violations of this Agreement entitle or potentially entitle
Provider to damages or User otherwise has unpaid obligations or potential
obligations to Provider at the time of termination, then Provider is permitted
to retain any amounts owed to Provider as a setoff against those damages and
other obligations. Once all obligations of User have been satisfied, Provider
shall return to User any unencumbered profits owned by User.

 

8. Confidential Information. All non-public, confidential or proprietary
information of Provider, including, but not limited to, specifications, samples,
patterns, designs, plans, drawings, documents, data, business operations,
customer lists, pricing, discounts or rebates, disclosed by Provider to User,
whether disclosed orally or disclosed or accessed in written, electronic or
other form or media, and whether or not marked, designated or otherwise
identified as “Confidential,” in connection with this Agreement is confidential,
solely for the use of performing this Agreement and may not be disclosed or
copied unless authorized by Provider in writing. Upon Provider’s request, User
shall promptly return all documents and other materials received from Provider.
Provider shall be entitled to injunctive relief for any violation of this
Section. This Section shall not apply to information that is: (a) in the public
domain; (b) known to the User at the time of disclosure; or (c) rightfully
obtained by the User on a non-confidential basis from a third party.

 

9. Entire Agreement. This Agreement, including and together with any related
exhibits, schedules, attachments and appendices, constitutes the sole and entire
agreement of the Parties with respect to the subject matter contained herein,
and supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, regarding such subject
matter.

 

10. Notices. All notices, requests, consents, claims, demands, waivers and other
communications under this Agreement must be in writing and to the other Party at
its email address or address set forth on the signature page hereto (or to such
other address that the receiving Party may designate from time to time in
accordance with this Section). Unless otherwise agreed herein, all notices may
be delivered by personal delivery, nationally recognized overnight courier,
certified or registered mail or email. Except as otherwise provided in this
Agreement, a notice is effective only (a) on receipt by the receiving Party, and
(b) if the Party giving the Notice has complied with the requirements of this
Section.

 

11. Severability. If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon a determination that any term or provision is invalid,
illegal or unenforceable, the Parties shall negotiate in good faith to modify
this Agreement to effect the original intent of the Parties as closely as
possible in order that the transactions contemplated hereby be consummated as
originally contemplated to the greatest extent possible.

 

12. Amendments. No amendment to or modification of or rescission, termination or
discharge of this Agreement is effective unless it is in writing and signed by
each Party.

 

13. Waiver. No waiver by any party of any of the provisions of this Agreement
shall be effective unless explicitly set forth in writing and signed by the
Party so waiving. Except as otherwise set forth in this Agreement, no failure to
exercise, or delay in exercising, any rights, remedy, power or privilege arising
from this Agreement shall operate or be construed as a waiver thereof, nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.

 

5

 

 

14. Cumulative Remedies. All rights and remedies provided in this Agreement are
cumulative and not exclusive, and the exercise by either Party of any right or
remedy does not preclude the exercise of any other rights or remedies that may
now or subsequently be available at law, in equity, by statute, in any other
agreement between the Parties or otherwise.

 

15. Assignment. User shall not assign, transfer, delegate or subcontract any of
its rights or obligations under this Agreement without the prior written consent
of Provider. Provider may at any time assign, transfer, delegate or subcontract
any or all of its rights or obligations under this Agreement subject to User’s
prior written consent. Any purported assignment, transfer, delegation or
subcontract in violation of this Section shall be null and void. No assignment,
transfer, delegation or subcontract shall relieve User of any of its obligations
hereunder.

 

16. Successors and Assigns. This Agreement is binding on and inures to the
benefit of the Parties to this Agreement and their respective permitted
successors and permitted assigns.

 

17. No Third-Party Beneficiaries. This Agreement benefits solely the Parties to
this Agreement and their respective permitted successors and assigns and nothing
in this Agreement, express or implied, confers on any other Person any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

 

18. Choice of Law; Venue. This Agreement, including all exhibits, schedules,
attachments and appendices attached to this Agreement and thereto, and all
matters arising out of or relating to this Agreement, are governed by, and
construed in accordance with, the laws of the State of New York, United States
of America, without regard to the conflict of laws provisions thereof to the
extent such principles or rules would require or permit the application of the
laws of any jurisdiction other than those of the State of New York. Each Party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each Party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such Party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. If either Party shall commence an action, suit or
proceeding to enforce any provisions of this Agreement, the prevailing Party in
such action, suit or proceeding shall be reimbursed by the other Party for its
reasonable attorneys’ fees and other costs and expenses incurred in connection
with the investigation, preparation and prosecution of such action or proceeding
unless the Parties have specific arrangement in that regard in a settlement
thereof.

 

19. Arbitration of Future Disputes.

 

(a) Scope, governing rules. Any controversy or claim arising out of or relating
to this Agreement, or the breach thereof, shall be determined by final and
binding arbitration administered by the American Arbitration Association (“AAA”)
under its Commercial Arbitration Rules and Mediation Procedures (“Commercial
Rules”).

 

(b) Authority of tribunal, judicial review. The award rendered by the arbitrator
shall be final, non-reviewable, non-appealable and binding on the Parties and
may be entered and enforced in any court having jurisdiction. Judgment on the
award shall be final and non-appealable.

 

(c) Selection of tribunal. There shall be one arbitrator agreed to by the
Parties within twenty (20) days of receipt by respondent of the request for
arbitration or in default thereof appointed by the AAA in accordance with its
Commercial Rules.

 

(d) Seat of arbitration, languages. The seat or place of arbitration shall be
New York, New York. The arbitration shall be conducted and the award shall be
rendered in the English language.

 

(e) Remedies. The arbitrator will have no authority to award punitive damages,
consequential damages, or compensatory damages, collectively, exceeding the
aggregate amount of payments made by the User under this Agreement.

 

20. Waiver of Jury Trial. Each Party acknowledges and agrees that any
controversy that may arise under this Agreement, including exhibits, schedules,
attachments and appendices attached to this Agreement, is likely to involve
complicated and difficult issues and, therefore, each such Party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement, including any
exhibits, schedules, attachments or appendices attached to this Agreement, or
the transactions contemplated hereby.

 

6

 

 

21. Counterparts. This Agreement may be executed in counterparts, each of which
is deemed an original, but all of which together are deemed to be one and the
same agreement. A signed copy of this Agreement delivered by facsimile, email or
other means of electronic transmission is deemed to have the same legal effect
as delivery of an original signed copy of this Agreement.

 

22. Force Majeure. Any delay or failure of Provider to perform its obligations
under this Agreement will be excused to the extent that the delay or failure was
caused directly by an event beyond such Party’s control, without such Party’s
fault or negligence and that by its nature could not have been foreseen by such
Party or, if it could have been foreseen, was unavoidable (which events may
include natural disasters, embargoes, explosions, riots, wars, acts of
terrorism, strikes, labor stoppages or slowdowns or other industrial
disturbances, and shortage of adequate power or transportation facilities).

 

[SIGNATURE PAGE FOLLOWS]

 

7

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

__________ LLC   MGT Capital Investments, Inc.       By:
________________________   By: ________________________ Name:   Name: Robert
Ladd Title:   Title: President and CEO Email for Notices:   Email for Notices:
rladd@mgtci.com Address:   Address: 512 S. Mangum Street, Suite 408,     Durham,
NC 27701 By: ________________________     Name:     Title:     Email for
Notices:     Address:    

 



8

 

